Citation Nr: 1138788	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Navy from March 1999 to March 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which assigned a disability rating of 20 percent for the appellant's service-connected left knee disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal as to the left knee disability.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the AMC/RO for action as described below.

In this case, a Statement of the Case (SOC) was issued in December 2007.  In January 2008, a written statement from the appellant's treating VA physician about the appellant's left knee disability was received at the RO; in particular, the appellant submitted a Department of Labor form relating to a claim under the Family Medical Leave Act ("FMLA") with his employer, the U.S. Postal Service (USPS).  No Supplemental Statement of the Case (SSOC) was issued after this document was added to the claims file.

The case was thereafter transferred to the Board in February 2009.  The RO was in receipt of the statement from the appellant's VA treating physician prior to the transfer of the claims file to the Board.  Regarding evidence received prior to such a transfer, 38 C.F.R. § 19.37 states that an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case (SOC) or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal.  In this case, pertinent VA medical information was newly obtained by the RO and was not addressed in the SOC or in any SSOC.

An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, no such SSOC was issued after the appellant's VA physician statement was added to the evidence of record.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

In addition, the appellant has reported that he was required to take sick leave from his job as a mail carrier at the USPS due to his service-connected left knee disability.  However, no USPS sick leave records or U.S. Department of Labor records relating to the appellant's FMLA claims have been obtained.

Furthermore, the appellant has received treatment for his disability at VA facilities.  However, only a portion of his records appear to have been included in the claims file.  The claims file does not include any VA treatment records dated after December 2006 - even though the claims file was not transferred to the Board until 2009.  Because such records could reflect the extent and severity of the claimed disability, VA is therefore on notice of records that may be probative to the claim.  The AMC/RO should obtain all of the relevant VA treatment records generated since 2006 and not already of record, as well as any private records, and associate said records with the claims file. 

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent USPS records, FMLA-related records, VA treatment records and private treatment records must be obtained and associated with the claims file.

Finally, review of the evidence of record reveals that the appellant was last afforded a VA orthopedic examination in August 2007 - more than four years ago.  The appellant indicated in a written statement submitted in January 2008 that the left knee disability had worsened.  Therefore, another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The medical evidence of record is insufficient for the Board to render a decision.  The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Contact the USPS and the Department of Labor to obtain official documentation of any use of sick leave since 2005 and any pertinent application for FMLA benefits filed by the appellant, as well as copies of all of the medical records upon which any decision concerning the appellant's original/continuing claim(s) for benefits was based.  All of these records are to be associated with the claims file.

3.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected left knee since April 2006.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from December 2006 onward must be obtained.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA orthopedic examination to determine the nature, severity and extent of his current left knee pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should describe to what extent, if any, the appellant has any left knee pathology or reduced function in the left knee, including any associated gait impairment or ligamentous instability.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the appellant has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate or severe.

The examiner must state whether the left knee disability encompasses dislocated cartilage, semilunar, with frequent episodes of locking, pain and effusion into the joint.

The examiner must test the range of motion of the appellant's left knee.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain.  Tests of joint movement against varying resistance should be performed.  The examiner should also describe the extent of any incoordination, weakened movement and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the appellant describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

Specific findings should be made with respect to the location, size and shape of the scar(s) from any left knee surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

6.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.

7.  If any additional development is necessary to re-adjudicate the issue on appeal, especially in light of any newly received records, that development should be done.

8.  Thereafter, re-adjudicate the appellant's increased rating claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate laws and regulations.

9.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

